Citation Nr: 0427516	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-01 092	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1944 to February 
1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  In a final decision dated in April 1949, the Board denied 
the veteran's claim of entitlement to service connection for 
asthma.

3.  Evidence added to the record since the prior final denial 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.

4.  Asthma was not noted at the veteran's entry into the 
period of service from December 1944 to February 1945.

5.  It is not shown by clear and unmistakable evidence that 
asthma existed prior to the veteran's period of active duty 
and did not permanently worsen in service.

6.  Asthma is currently present.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for asthma.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  The presumption of soundness at service entry has not 
been rebutted and service connection for asthma is warranted.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003) are applicable to the veteran's claim.  Insofar as the 
Board's decision herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VCAA and the implementing regulations.

II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2003).  A veteran who served during a 
period of war is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  This 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.; see also VAOPGCPREC 3-03 (July 16, 
2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
and at the time the Board decided the veteran's case in April 
1949, VA still had the burden to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability preexisted service.  If VA met this 
burden, then it had the burden to rebut the presumption of 
soundness by the preponderance of the evidence (which is a 
lower standard) that the preexisting disorder was not 
aggravated by service.  Pursuant to the new Wagner two-step 
analysis, VA must now show by clear and unmistakable evidence 
that the preexisting disorder was not aggravated during 
service (which is a higher standard).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996)  .

A review of the record reflects that service connection for 
asthma was last addressed by the Board in an April 1949 
decision.  The Board had denied the veteran's claim of 
entitlement to service connection for asthma on the basis 
that the disorder had clearly and unmistakably preexisted 
service, and that the preponderance of the evidence showed 
that the veteran's asthma had not been aggravated by his 
brief period of service.  

In November 1999, the veteran filed a request for 
reconsideration of the Board's April 1949 decision, which was 
denied by the Board's Senior Deputy Vice Chairman, by 
direction of the Chairman, in an undated letter.  In March 
2000, the veteran submitted a brief in support of the motion 
for revision of the Board's April 1949 decision on the basis 
of clear and unmistakable error.  In an April 2001 decision, 
the Board denied the veteran's claim and found that it had 
not committed clear and unmistakable error in its April 1949 
decision.  Therefore, the Board's April 1949 decision is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

Generally, a claim, which has been denied in an unappealed 
Board decision or an unappealed RO decision, may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The RO received the veteran's claim to reopen in December 
2001.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003)

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final April 1949 Board 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the record reflects that evidence previously 
considered included statements in which the veteran reported 
that he had experienced asthma during service.  The veteran 
served less than three months before being medically 
discharged due to his asthma.  According to the December 1944 
service induction examination report, the veteran reported 
having hay fever and asthma.  The examiner noted that the 
veteran's claimed asthma and hay fever were not considered 
disabling and the chest x-ray study was normal.  The service 
medical records show that, during the following two months, 
the veteran was treated and hospitalized a number of times 
for problems due to asthma.  

Since the Board's April 1949 decision, the veteran has 
submitted correspondence from Dr. Carter J. Boyd, M.D.  In a 
November 2001 and an August 2002 letter, Dr. Boyd cumulative 
reported that he had reviewed the veteran's service medical 
records and concluded that the veteran's asthma was 
aggravated by service.  The veteran also submitted annotated 
copies of his service medical records, in which he 
highlighted relevant sections.  In addition, he submitted 
additional statements expressing his contention that his 
asthma worsened as a result of his military service.

After reviewing such newly-received evidence, when considered 
with the Federal Circuit's decision in Wagner, the Board 
concludes that the evidence received since its April 1949 
decision is new in that it was not previously of record and 
that it is material because it is not cumulative and 
redundant of the evidence of record at the time of the 
Board's April 1949 denial of the claim.  Furthermore, this 
evidence related to an unestablished fact necessary to 
establish the claim (a showing of incurrence or aggravation 
of asthma in service) and raises a reasonable possibility of 
the claim's successful prosecution.  Accordingly, the 
veteran's claim of entitlement to service connection for 
asthma is reopened.  38 U.S.C.A. § 5108.

With respect to the merits of the veteran's claim, the 
veteran essentially contends that he developed asthma that 
permanently worsened during his military service.  As noted 
previously, the December 1944 service examiner noted the 
veteran's reported history of asthma, but did not find it 
disabling for military purposes.  The chest x-ray results 
were negative for abnormality, and the only entry in the 
summary of physical defects listed on the examination was 
"Physically fit".  The Board finds, based on this December 
1944 service entrance examination report, that asthma was not 
noted at service entrance.  There is no pre-service medical 
evidence that reflects that the veteran was diagnosed with 
asthma prior to his entrance into service.  Therefore, he is 
presumed to have entered service without asthma.  

The service medical records show that the veteran quickly 
experienced consistent breathing problems related to asthma 
several weeks into service.  A December 1944 service 
treatment record shows that the examiner felt that the 
veteran had asthma prior to service.  According to a January 
1945 clinical admission record, the examiner diagnosed the 
veteran with asthma that was aggravated.  In February 1945, 
the veteran was medically discharged due to his asthma, but 
the cause was undetermined.

The Private post-service medical evidence dated shortly after 
the veteran's discharge shows that the veteran continued to 
experience problems due to asthma.  R. Denman Crow, M.D., the 
veteran's private physician noted in an October 1946 report 
that the veteran was his patient since the veteran was 
discharged from service.  Dr. Crow opined that the veteran's 
asthma preexisted service, but had worsened since his return.

The veteran maintains that his asthma permanently worsened 
during service and has subsequently continued to bother him.  
Dr. Boyd's August 2002 opinion shows that the veteran has 
received continued treatment for asthma.

In light of the Federal Circuit's two-step analysis in 
Wagner, the Board finds that there is no clear and 
unmistakable evidence that asthma pre-existed service and was 
not aggravated therein.  In fact, the most probative evidence 
of record (the reports from Dr. Boyd) clearly supports a 
finding that asthma increased in severity during active duty.  
This evidence alone is sufficient to make the finding that 
the presumption of soundness is not rebutted.  Since a clear 
preponderance of the evidence reflects that asthma was 
present in service and has been continuously symptomatic 
since, entitlement to service connection for asthma is 
warranted.  


ORDER

The application to reopen a claim of entitlement to service 
connection for asthma is granted.

Entitlement to service connection for asthma is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



